Citation Nr: 1228615	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from February 2003 to April 2004 with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As to the claim for an increase rating for the service-connected PTSD, the Veteran essentially asserts that the symptomatology associated with his PTSD had increased in severity since his last afforded VA examination.  In this regard, during his June 2012 Board video-conference hearing, the Veteran testified that his PTSD was manifested by current symptoms such as sleep impairment, nightmares, temper problems, depression, suicidal thoughts and drinking to numb the memories of his traumatic service experiences.  Under these circumstances, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  As it has been over three years since his last examination, a new examination to determine the current severity of the Veteran's PTSD is in order.

As to the claims for service connection for bilateral knee disorder and a left foot disorder, the Board notes that the service treatment records document multiple complaints.  For instance, an August 1981 service treatment record reflects a diagnosis of acute trauma of the left knee joint; a March 1983 treatment record documents treatment for complaints of painful ankle, knee and shin; June 1983 treatment records reflect diagnoses of right knee sprain and functional knee pain; February and July 1984 treatment records document treatment for complaints of left foot pain (July 1984 treatment record reflects a diagnosis of contusion of the left foot and toes; and a June 1991 treatment record documents treatment for large infected calluses of the left foot.

The Veteran asserts that he has current bilateral knee and left foot disorders that onset in service.  Subsequent to service, a May 2009 report of VA examination reflects diagnoses of bilateral patellofemoral pain syndrome and heel spur, first metatarsal bunion and plantar fasciitis of the left foot.  The examiner seems to opine that the bilateral knee and left foot disorders were less likely as not (less than 50/50 probability) permanently aggravated by injury.  However, the examiner's rationale is "knee conditions and left foot conditions noted in service. Residuals noted.  Infantry service.  Developing early heel spur noted on x-ray." Thus, from this examination report, the etiology of the current disorders is unclear.  VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. §§ 4.2, 19.9 (2011). 

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Under the circumstances of this case, the Board finds that a more contemporaneous medical examination and an opinion by an appropriate physician would be helpful in resolving these claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his PTSD and claimed bilateral knee and left foot disorders.  After he has signed the appropriate releases, those records, to specifically include all records of VA treatment since October 2009, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should then be afforded another VA psychiatric examination, with a VA psychiatrist or psychologist to determine the nature and extent of the impairment of the service-connected PTSD.  The claims folder is to be made available for the psychiatrist or psychologist to review.  All studies deemed necessary should be performed.  The psychiatrist or psychologist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  In short, all clinical manifestations of the Veteran's service-connected PTSD should be reported in detail.  The psychiatrist or psychologist should also assign a GAF score based on the Veteran's service-connected PTSD.  The psychiatrist or psychologist should explain what the assigned score represents.  

The psychiatrist or psychologist should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) during the pendency of this appeal (i.e., since November 2006, when the Veteran filed his claim for service connection).  If so, the psychiatrist or psychologist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

All opinions and conclusions expressed by the psychiatrist or psychologist must be supported by a complete rationale.

4.  The Veteran should also be afforded VA joints and feet examinations to determine the nature, extent and likely etiology of the bilateral knee and left foot disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  Based on a review of the claims file and the clinical findings of the examination, the physician should specifically diagnosis the Veteran's bilateral knee and left foot disorders and opine as to whether any such current bilateral knee or left foot disability at least as likely as not (e.g., a 50 percent or greater likelihood) had its onset in service or is otherwise etiologically related to his period of service.  The physician should address and include specific discussion of the pertinent medical evidence of record.  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


